 In the Matter of LAKE SUPERIOR DISTRICT POWER COMPANYandINTER-NATIONAL BROTHERHOOD OF ELECTRICALWORKERS,LOCAL B-31;AFofLCase No R-391-Decided July 11, 1942Jurisdiction.electric utility industryInvestigation and Certification of Representatives:existence of question re-fusal to accoid petitioner iecognition on ground that unit was inappropriate,stipulation of pat ties that employees who had been with Company for a per rodof less than 6 months pilot to date of Direction of Election should be consid-ered as temporary employees and ineligible to vote?electedin the absence ofany reason assigned for such discrimination against recently engaged em-ployees, election necessatyUnit Appropriate for CollectiveBargaining:line crews, mneteimen, servicemen,tioublemen, and janitois employed in two geographical districts of Company'soperationsheldto constitute an appropriate unit in the absence of oiganiza-tion on a broader scale, specified inclusions and exclusionsMr Warren B FosterandMr. George C Donald,of Ashland, Wis ,for the Company'Mr Gerald A Baldvs,of Mtnihettpo s, Minn, andMr Ralph Olson,of Duluth, Minn , for the Union. " ' 'fMr George H Gentithes,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by InternationalBrotheihood of Electrical Woikets, Local B-31, A F. of L, hereincalled the Union, alleging that a question affecting commerce hadarisen conceining the repiesentation of employees of Lake SuperiorDistrict Power Company, Ashland, Wisconsin, herein called the Com-pany, the National Labor Relations Board piovrded for an appropil-ate hearing upon due notice before Stephen M Reynolds, Trial Exam-inerSaid hearing was held at Ironwood, Michigan, on June 3, 1942.The Company and the Union appeared, participated, and were af-foided full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's i uli ngs made at the heating are free from pi ejudicialerror and are hereby affirmed42 N L R B, No 76I1317 318DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following-FINDINGS OF FACTITHE BUSINESSOF THE COMPANYLake Superior District Power Company is a Wisconsin corporationhaving its principal office in Ashland, WisconsinIt is engaged Inthe production and distiibution of electric light and power in con-tiguous areasof northern Wisconsin and western upper Michigan.The geographical area serviced by the Company is subdivided by itinto seven districtsIn 1941 the Company sold electirc power andgas in the value of $2,450,000In addition, it open ated an applianceretailingbusiness valued at approximately $200,000 for that sameyear.By far the greatest percentage of these appliances was shippedto the Company's stores from outside the State of WisconsinTheCompany admits that it is engaged in commerce i,% ithnn themeaningof theNationalLabor Relations Act.IITHE ORGANIZATIONINVOL\EDInternational Brotherhood of Electrical Woikeis. Local B-31, is alabor organization affiliated with the American Fedeiation of Labor,admitting to membership employees of the CompanyIIITHE QUESTIONCONCERNI`GREPRESENTATIONOn March 17, 1942, the Union requested that the Companyrecognizeand bargain collectively with it on behalf of employees Ili the unitclaimed by the Union as appropriate.The Company refused to do soon the grounds that the unit claimed by the Union was inappropriateA statement of the Regional Director shows that the Union represents asubstantial number of employees In the unit which we hereinafter findto be appropriate 1We find that a question affecting commercehasaiisenconcerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section2 (6) and(7) of the ActIV ' THE APPROPRIATE UNITThe parties agree that if the Board should find that the Ironwoodand Bessemer districts, including employees of the hydro plants atSuperior Falls and Saxon Falls, constitute an appropriate unit, thefollowing classifications of employees should compilse the appropriate1 The Regional Director reported that the Union submitted 27 application for member-ship cards,dated from February1939 to April 1942 , All slgnatules appeal to be genuineand original-Twenty of these signatures ale the names of persons appealing on theMarch 15, 1942,pay roll,which lists 33 employees ,N , ho appeal to be in the unit allegedto be appropriate by the UnionThete are 309 emplo}ees on this pa3 roll,of-whom 67are in the Bessemer and Ironwood districts LAKE SUPERIORDISTRICT POWER COMPANY319unit' line crews, meternnen, servicemen, troublemen and janitors, ex-cluding non-working supervisory employees, clerical employees, andexecutives 2The parties disagi ee, however, as to whether the Iron-wood andBessemerdistricts alone constitute an appropriate unit, ortogether should comprise one part of a company-wide unitThe Unionpresently seeks a unit consisting of these two distiicts alone while theCompany urges a company-wide unit as the only appropriate oneThe contentions of the Company are based primarily upon the con-siderable centralization of supeivision and control of the seven dis-tiicts by the principal offices at AshlandThus, load dispatching;servicing; meter rebuilding, electric installation; patrolling, materialand supply purchasing, radio and telephone operation; and power damconstruction, supervision, and repair are all directed by the AshlandofficeIt fuitlier appeals that the two districts requested by the Unionproduce onlya smallpercentage of the power required to service theircustomers and they are, theiefore, directly dependent upon other dis-tiicts for a major part of the power they supplyThis dependence isfurther illustrated by the interconnections of the transmission lines ofthese two districts with the generating stations of all the other districtsIt is also'clear that particulaily in times'of emergency, interchange ofpersonnel among districts is necessary to keep the Company's plantsoperatingFinally, the Company's labor policies, wage rates, andworking conditions are uniform throughout the systemThe Union, on the other hand, while not challenging the ultimatepropriety of a company-wide unit, urges the present need for a two-district unit because of the organizational status of the two districtsinvolvedIt appears that employees in Ironwood and Bessemer hadbeen locally oiganized since 1938In that same year the local organi-zation joined the petitionerThe petitioner's constituents, because oftheirmore lengthy organr ational background, urge that they areentitled to present recognition iegaldless of the organizational statusof fellow employees in the other districtsIn view of the fact that theorganization of the Company's employees is restricted at the presenttime to these two districts, we aie of the opinion that the classificationsof employees agreed upon by the parties in the Ironwood and Bessemerdisti lets, including employees of the hydro plants at Supeiior Fallsand Saxon Falls, presently constitute an' appropriate unit 3Thesefindings ni ill not preclude a later redetermination of the question ofthe appropriateness of a company-wide unit upon proper proceedings'The paitios further agree that the Board's Exhibit No 2 is the complete list of allthe emplovees m(luded in the aboNe-stipulated categories3SeeMatte, of Southern California Gas CompanyandUtilityWormersOrganizing Com-mitter,Local 132, 10 N L R B 1123,Matter of Southern California Gas CompanyandUtilityWomkeri0)ganaz,ng Committee, Loral 11l, C I 031 N L R B 461,Matterof Sonthrin California Gas CompanyandUtilityWorkersOrganizing Committee,Local 152,C 10, et al35 N L R B 263,Matter of Southern California Gas CompanyandUtilityWorkers Oryanizing Committee,C 1 0,40 N L R B 256 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe, therefore, find that line crews, meter men, servicemen, tioubleizen,and janitors employed in the Ironwood and Bessemer districts of theCompany, including employees of the hydro plants at Superior Fallsand Saxon Falls, but excluding non-working supervisory employees,clerical employees, and executives, constitute a unit appropriate for thepuiposes of collective bargaining within the meaning of section 9 (b)of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropi rate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein 4, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby,DIRECTED that, as part 'of the investigation to ascertain representa-tives for the purpose of collective bargaining with Lake SuperiorDistrict Power Company, Ashland, Wisconsin, an election by secretballot shall be conducted as early as possible but not later than thirty,(30) days from the date of this Direction of Election, under the direc-tion and supervision of the Regional Director for the Twelfth Regionacting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among the employees of the Company in the unit found appropriate inSection IV, above, who were employed during the payroll periodimmediately pieceding the date of;this Direction of Election, includingany such employees who did not^work during said pay-roll periodbecause they were ill of on vacation or in the active military serviceor training of the United States, or temporarily laid off, but excludingany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented for the purposes of col-lective bargaining by International Brotherhood of Electrical Work-ers,Local B-31, affiliated with the American Federation of Labori4Dining the couise of the hewing the pasties stipulated that employees who haselbeenwith the Company foi a peiiod of less than 6 months prior to the date of the Direction01 Election shall be considered as temporai3 employees, and therefore, ineligible to vote inany election which may be ordered by the BoardNo seasons were assigned foi thisdiscrimination against recently engaged emrlo3eesWe reject this stipulation as un-wairanted, and in accordance with our usual practice shall permit these emplo3ees tovote`--